UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2016 NEW BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-55530 46-3001280 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 145 North Whittaker Street, New Buffalo, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (269) 469-2222 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 24, 2016, David Tedtman wasappointed to the boards of directors of New Bancorp, Inc. (the “Company”) and its subsidiary, New Buffalo Savings Bank (the “Bank”).There are no arrangements or understandings between Mr. Tedtman and any other person pursuant to which Mr. Tedtman became a director.Mr. Tedtman is not a party to any transaction with the Company or the Bank that would require disclosure under Item 404(a) of Securities and Exchange Commission Regulation S-K.It has not been determined on what committees of the boards of directors, if any, Mr. Tedtman will be appointed. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits.Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. New Bancorp, Inc. DATE: May 26, 2016 By: /s/ Richard C. Sauerman Richard C. Sauerman President and Chief Executive Officer
